783 N.W.2d 500 (2010)
William POLLARD, Plaintiff-Appellant,
v.
SUBURBAN MOBILITY AUTHORITY FOR REGIONAL TRANSPORTATION, d/b/a Smart, Defendant-Appellee.
Docket No. 140322. COA No. 288851.
Supreme Court of Michigan.
June 11, 2010.

Order
On order of the Court, the application for leave to appeal the November 24, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether this Court should reconsider Rowland v. Washtenaw Co. Rd. Comm., 477 Mich. 197, 731 N.W.2d 41 (2007). They may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Association for Justice and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.
YOJUNG, J. (dissenting).
I respectfully dissent from the order directing further argument on the application for leave to appeal in this case and instead would deny leave to appeal. The order directs the parties to discuss whether this Court should reconsider Rowland v. Washtenaw Co Rd Comm'n.[1] I believe Rowland was correctly decided. While it is certainly the prerogative of the Court to reconsider that decision, this order is another instance where the majority seems to retreat from its previously stated fidelity to stare decisis.[2]
*501 Since the shift in the Court's philosophical majority in January 2009, the majority has pointedly sought out precedents only recently decided,[3] has failed to give effect to other recent precedents,[4] and has outright overturned other recent precedents of this Court.[5] I can only assume that the majority is making good on our Chief Justice's pledge she made shortly before the shift in the Court's philosophical majority:
We the new majority will get the ship off the shoals and back on course, and we will undo a great deal of the damage that the Republican-dominated court has done. Not only will we not neglect our duties, we will not sleep on the bench.[6]*502 Today, the Court again orders reconsideration of a case that was decided just three years ago. Nothing in the law of this State or the rationale of that decision has changed in this short time. Accordingly, as I have in other similar orders,[7] I respectfully dissent from this order.
CORRIGAN, J., joins the statement of YOUNG, J.
NOTES
[1]  477 Mich. 197, 731 N.W.2d 41 (2007).
[2]  See, e.g., Pohutski v. City of Allen Park, 465 Mich. 675, 712, 641 N.W.2d 219 (2002) (Kelly, J., dissenting) ("[I]f each successive Court, believing its reading is correct and past readings wrong, rejects precedent, then the law will fluctuate from year to year, rendering our jurisprudence dangerously unstable."); People v. Hawkins, 468 Mich. 488, 517-518, 668 N.W.2d 602 (2003) (CAVANAGH, J., dissenting) ("We have overruled our precedents when the intervening development of the law has `removed or weakened the conceptual underpinnings from the prior decision, or where the later law has rendered the decision irreconcilable with competing legal doctrines or policies.'... Absent those changes or compelling evidence bearing on Congress' original intent ... our system demands that we adhere to our prior interpretations of statutes."), quoting Patterson v. McLean Credit Union, 491 U.S. 164, 173, 109 S. Ct. 2363, 105 L. Ed. 2d 132 (1989), and Neal v. United States, 516 U.S. 284, 295, 116 S. Ct. 763, 133 L. Ed. 2d 709 (1996); Rowland v. Washtenaw Co. Rd. Comm., 477 Mich. 197, 278, 731 N.W.2d 41 (2007)(CAVANAGH, J., dissenting) (`"Under the doctrine of stare decisis, principles of law deliberately examined and decided by a court of competent jurisdiction become precedent which should not be lightly departed.'"), quoting People v. Jamieson, 436 Mich. 61, 79, 461 N.W.2d 884 (1990); Devillers v. Auto Club Ins. Ass'n, 473 Mich. 562, 622, 702 N.W.2d 539 (2005) (WEAVER, J., dissenting) ("Correction for correction's sake does not make sense. The case has not been made why the Court should not adhere to the doctrine of stare decisis in this case."); Todd C. Berg, Hathaway attacks, Michigan Lawyers Weekly, October 27, 2008 ("`People need to know what the law is,' Hathaway said.' I believe in stare decisis. Something must be drastically wrong for the court to overrule.'"); Lawyers' election guide: Judge Diane Marie Hathaway, Michigan Lawyers Weekly, October 30, 2006, in which Justice Hathaway, then running for a position on the Court of Appeals, was quoted as saying: "[t]oo many appellate decisions are being decided by judicial activists who are overturning precedent."
[3]  See, e.g., University of Michigan Regents v. Titan Ins. Co., 484 Mich. 852, 769 N.W.2d 646 (2009) (directing the parties to consider whether Cameron v. ACIA, 476 Mich. 55, 718 N.W.2d 784 (2006), was correctly decided); McCormick v. Carrier, 485 Mich. 851, 770 N.W.2d 357 (2009) (granting leave to consider the plaintiff's request to overrule Kreiner v. Fischer, 471 Mich. 109, 683 N.W.2d 611 (2004)); Lenawee Co. Bd. of Rd. Comm'rs v. State Auto Prop & Cas. Ins. Co., 485 Mich. 853, 770 N.W.2d 879 (2009) (directing the parties to consider whether Miller v. Chapman Contracting, 477 Mich. 102, 730 N.W.2d 462 (2007), was correctly decided); Edry v. Adelman, 485 Mich. 901, 772 N.W.2d 427 (2009) (directing the parties to consider whether Wickens v. Oakwood Healthcare Sys., 465 Mich. 53, 631 N.W.2d 686 (2001), was correctly decided); Hoover v. Michigan Mut. Ins. Co., 485 Mich. 881, 772 N.W.2d 338 (2009) (directing the parties to consider whether Griffith v. State Farm Mut. Automobile Ins. Co., 472 Mich. 521, 697 N.W.2d 895 (2005), was correctly decided); Lansing Schools Education Ass'n v. Lansing Bd of Ed, 485 Mich. 966, 780 N.W.2d 751 (2009) (directing the parties to consider whether Lee v. Macomb Co. Bd. of Comm'rs, 464 Mich. 726, 629 N.W.2d 900 (2001), was correctly decided); Anglers of the AuSable v. Dep't of Environmental Quality, 485 Mich. 1067, 777 N.W.2d 407 (2010) (directing the parties to consider whether Michigan Citizens v. Nestle Waters, 479 Mich. 280, 737 N.W.2d 447 (2007), and Preserve the Dunes v. DEQ, 471 Mich. 511 (2004), were correctly decided); Colaianni v. Stuart Frankel Development Corp, 485 Mich. 1070, 777 N.W.2d 410 (2010) (granting to consider whether Trentadue v. Buckler Automatic Lawn Sprinkler, 479 Mich. 378, 738 N.W.2d 664 (2007), was correctly decided); Idalski v. Schwedt, 486 Mich. 916, 781 N.W.2d 803 (2010) (granting to consider whether Rory v. Continental Ins. Co., 473 Mich. 457, 703 N.W.2d 23 (2005), should be reconsidered).
[4]  See, e.g., Hardacre v. Saginaw Vascular Services, 483 Mich. 918, 762 N.W.2d 527 (2009), where the majority failed to follow Boodt v. Borgess Med. Ctr., 481 Mich. 558, 751 N.W.2d 44 (2008); Sazima v. Shepherd Bar & Restaurant, 483 Mich. 924, 762 N.W.2d 924 (2009), where it failed to follow Chrysler v. Blue Arrow Transport Lines, 295 Mich. 606, 295 N.W. 331 (1940), and Camburn v. Northwest School Dist., 459 Mich. 471, 592 N.W.2d 46 (1999); Vanslembrouck v. Halperin, 483 Mich. 965, 763 N.W.2d 919 (2009), where it failed to follow Vega v. Lakeland Hosps., 479 Mich. 243, 244, 736 N.W.2d 561 (2007); Juarez v. Holbrook, 483 Mich. 970, 764 N.W.2d 216 (2009), where it failed to follow Smith v. Khouri, 481 Mich. 519, 751 N.W.2d 472 (2008); Beasley v. Michigan, 483 Mich. 1025, 765 N.W.2d 608 (2009), Chambers v. Wayne Co. Airport Auth., 483 Mich. 1081, 765 N.W.2d 890 (2009), and Ward v. Michigan State Univ., 485 Mich. 917, 773 N.W.2d 666 (2009), where it failed to follow Rowland v. Washtenaw Co. Rd. Comm., 477 Mich. 197, 731 N.W.2d 41 (2007); Scott v. State Farm Automobile Ins. Co., 483 Mich. 1032, 766 N.W.2d 273 (2009), where it failed to follow Thornton v. Allstate Ins. Co., 425 Mich. 643, 391 N.W.2d 320 (1986), and Putkamer v. Transamerica Ins. Corp. of America, 454 Mich. 626, 563 N.W.2d 683 (1997); and Esselman v. Garden City Hospital, 486 Mich. 892, 780 N.W.2d 776 (2010).
[5]  See, e.g., People v. Feezel, 486 Mich. 184, 783 N.W.2d 67 (2010), where the majority overruled People v. Derror, 475 Mich. 316, 715 N.W.2d 822 (2006).
[6]  She Said, Detroit Free Press, December 10, 2008.
[7]  See, e.g., University of Michigan Regents, 484 Mich. at 853, 769 N.W.2d 646; Lenawee Co. Bd. of Rd. Comm'rs, 485 Mich. at 855, 770 N.W.2d 879; Hoover, 485 Mich. at 882, 772 N.W.2d 338; Lansing Schools Education Ass'n, 485 Mich. at 966, 780 N.W.2d 751; Anglers, 485 Mich. at 1067, 777 N.W.2d 407; Colaianni, 485 Mich. at 1070, 777 N.W.2d 410; Idalski, 486 Mich. at 916, 781 N.W.2d 803 (2010).